Exhibit 10(14)
RESTRICTED STOCK AWARD AGREEMENT
pursuant to the
HESS CORPORATION
2008 LONG-TERM INCENTIVE PLAN
* * * * *

     
Awardee:
  FIRST NAME — LAST NAME
 
   
Grant Date:
  DATE
 
   
Number of Shares of Common
  # OF RESTRICTED SHARES
Stock Subject to such Award:
   

* * * * *
          THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of
the Grant Date specified above, is entered into by and between Hess Corporation,
a Delaware corporation (the “Corporation”), and the Awardee specified above,
pursuant to the Hess Corporation 2008 Long-Term Incentive Plan, as in effect and
as amended from time to time (the “Plan”); and
          WHEREAS, it has been determined under the Plan that it would be in the
best interests of the Corporation to grant the restricted stock award provided
for herein to the Awardee as an inducement to remain in the employment of the
Corporation (and/or any Subsidiary), and as an incentive for increased effort
during such employment;
          NOW, THEREFORE, in consideration of the mutual covenants and premises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
          The Compensation and Management Development Committee (the
“Committee”) of the Board of Directors (the “Board”) of Hess Corporation has
granted to you restricted shares of the Common Stock of the Corporation in
accordance with the terms and provisions of the Plan and this agreement (the
“Restricted Shares”). The Restricted Shares are restricted for a period
commencing on the date of grant and ending on the third anniversary of the Grant
Date and are otherwise subject to the terms and conditions set forth herein. If
the conditions set forth in the Plan and this agreement are not satisfied, this
agreement and the Restricted Shares awarded together with all rights and
interests relating thereto, shall be void and of no force or effect.
     1. Incorporation By Reference; Document Receipt. This agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly not intended to apply to the grant of
Restricted Shares hereunder), all of which terms and provisions are made a part
of and incorporated in this agreement as if each were expressly set forth
mutatis mutandis herein. Any capitalized term not defined in this agreement will
have the same meaning as is ascribed thereto under the Plan. You hereby
acknowledge receipt of a prospectus describing the Plan and the Awards
thereunder and that you have read it carefully and fully understand its

 



--------------------------------------------------------------------------------



 



content. In the event of any conflict between the terms of this agreement and
the terms of the Plan, the terms of the Plan will control.
     2. Restricted Stock. Restricted Shares will be issued in book-entry form in
your name and deposited with The Bank of New York or other agent designated by
the Committee, as escrow agent (the “Escrow Agent”). Prior to the issuance and
deposit of the Restricted Shares with the Escrow Agent, you will have no rights
of a shareholder, and you will not be entitled to vote the Restricted Shares or
receive any dividends or other distributions, in respect of the Restricted
Shares. The Restricted Shares will be held by the Escrow Agent pursuant to an
agreement (the “Escrow Agreement”) between the Escrow Agent and the Corporation.
You authorize the Escrow Agreement to transfer shares and otherwise act in
accordance with instructions of the Corporation. You will furnish the Escrow
Agent with stock transfer powers or authorizations from time to time, if
requested. Except to the extent otherwise provided in the Plan or this
agreement, if you remain continuously employed by the Corporation or any
Subsidiary until the third anniversary of the Grant Date, the Escrow Agent will,
except as provided below, deliver to you shortly thereafter a new share
certificate in your name representing the Restricted Shares; provided, however,
that Restricted Shares may nevertheless be evidenced on a noncertificated basis,
to the extent not prohibited by applicable law or the rules of any stock
exchange. For as long as an account is maintained in your name with a broker,
custodian, or other institution retained by the Corporation to assist in the
administration of the Plan (the “Administrator”), such Restricted Shares will be
deposited into such account.
     3. Rights as a Stockholder. While the Restricted Shares are held by the
Escrow Agent, you will be the record owner and will have all the rights of a
stockholder with respect to the Restricted Shares, including (without
limitation) the right to vote, subject to the restrictions provided for in the
Plan, the Escrow Agreement and this agreement. From and after the date on which
the Restricted Shares are issued in your name and deposited with the Escrow
Agent, cash dividends and other distributions made or paid with respect to the
Restricted Shares will be held by the Escrow Agent and may (but need not be)
reinvested as determined by the Committee, and such dividends and distributions
will be paid to you (or your account at the Administrator referred to in
Section 2), together with interest or other earnings thereon (if any), at the
time and to the extent pro tanto that the Restricted Shares become
non-forfeitable and are delivered to you by the Escrow Agent. Any new,
additional or different securities that you may become entitled to receive with
respect to the Restricted Shares under the Plan by virtue of any reinvestment of
any cash dividends paid on the Common Stock or any stock dividend, stock split,
recapitalization, reorganization, merger, consolidation, split-up, or any
similar change affecting the Common Stock, will be delivered to the Escrow Agent
subject to the same restrictions, terms and conditions as apply to the related
Restricted Shares.
     4. Termination and Forfeiture.
          4.1 If your employment with the Corporation or any Subsidiary
terminates prior to the third anniversary of the Grant Date by reason of your
death, disability or normal retirement under the Corporation’s Employees’
Pension Plan or any successor plan thereto or any similar plan maintained by a
Subsidiary in which you participate, the Escrow Agent will, as promptly as
practicable, deliver to you, or your account at the Administrator referred to in
Section 2 (in the case of disability or your normal retirement), or your
beneficiary(ies) (in the case of your death) a certificate representing all of
the Restricted Shares awarded to you hereunder and all accumulated dividends on
the Restricted Shares, together with interest or other earnings thereon (if
any). The existence and date of disability will be determined by the Committee
and its determination shall be final and conclusive.

-2-



--------------------------------------------------------------------------------



 



          4.2 If your employment with the Corporation or any Subsidiary
terminates prior to the third anniversary of the Grant Date for any reason other
than your death, disability or normal retirement under the Corporation’s
Employees’ Pension Plan or any successor plan thereto or any similar plan
maintained by a Subsidiary in which you participate, all of the Restricted
Shares, and any rights thereto, awarded to you hereunder, all accumulated
dividends in respect thereof and interest thereon (if any) will be forfeited by
you and returned by the Escrow Agent to the Corporation and you will have no
further rights with respect thereto.
          4.3 Notwithstanding Section 4.2 above, if your employment with the
Corporation or any Subsidiary terminates prior to the third anniversary of the
Grant Date by reason of your early retirement under the Corporation’s Employees’
Pension Plan or any successor plan thereto or any similar plan maintained by a
Subsidiary in which you participate, the Committee, in its sole discretion, may
(but is not obligated to) determine that it will deliver to you, or your account
at the Administrator referred to in Section 2, on a specified date a certificate
representing a proportionate number of the Restricted Shares awarded to you
hereunder based on the number of calendar days elapsed (as of the date of such
early retirement) in the vesting period ending on the third anniversary of the
Grant Date, together with a proportionate amount of the accumulated dividends in
respect thereof also based on the number of calendar days elapsed (as of the
date of such early retirement) in the vesting period ending on the third
anniversary of the Grant Date, and any interest or other earnings on such
proportionate amount (if any).
     5. Change of Control. The Restricted Shares awarded to you hereunder are
subject to acceleration of vesting and “cash-out” at the discretion of the
Committee upon the occurrence of a Change of Control, all as provided in and
subject to Section 9 of the Plan.
     6. Beneficiary. You may designate the beneficiary or beneficiaries to
receive any Restricted Shares or other amounts which may be delivered in respect
of this Award after your death. Such designation may be made by you on the
enclosed beneficiary designation form and (unless you have waived such right)
may be changed by you from time to time by filing a new beneficiary designation
form with the Committee. If you do not designate a beneficiary or if no
designated beneficiary(ies) survives you, your beneficiary will be the legal
representative of your estate.
     7. Tax Withholding. No delivery of vested Restricted Shares or payment of
any accumulated cash dividends in respect thereof or other amount in respect of
this Award will be made unless and until you (or your beneficiary or legal
representative) have made appropriate arrangements for the payment of any
amounts required to be withheld with respect thereto under all present or future
federal, state and local tax laws and regulations and other laws and
regulations. Unless you elect otherwise in writing or are prohibited by law,
upon expiration of the applicable restriction period such number of Restricted
Shares as shall be necessary to pay such withholding amounts shall be sold by
the Administrator on your behalf, and the proceeds thereof shall be delivered to
the Corporation for remittance to the appropriate governmental authorities, and
the remaining Restricted Shares shall be delivered to you, or your account at
the Administrator referred to in Section 2.
          Notwithstanding the immediately preceding paragraph, if you make an
election pursuant to Section 83(b) of the Code, or the value of any Restricted
Shares otherwise becomes includible in your gross income for income tax purposes
prior to the expiration of the applicable restriction period, you agree to pay
to the Corporation in cash (or make other arrangements, in accordance with
Section 12.03 of the Plan, for the satisfaction of) any taxes of any kind
required by law to be withheld with respect to such Restricted Shares. If you
elect immediate Federal income taxation with respect to all or any portion of
the Restricted Shares pursuant to Section 83(b) of the

-3-



--------------------------------------------------------------------------------



 



Code, you agree to deliver a copy of such election to the Corporation at the
time such election is filed with the Internal Revenue Service.
     8. Limitations; Governing Law. Nothing herein or in the Plan will be
construed as conferring on you or anyone else the right to continue in the
employ of the Corporation or any Subsidiary. The rights and obligations under
this agreement and the Award are governed by and construed in accordance with
the laws of the State of Delaware, without reference to the principles of
conflict of laws thereof.
     9. Non-transferability. The Restricted Shares, and any rights and interests
with respect thereto, issued under this agreement and the Plan may not, prior to
vesting, be sold, exchanged, transferred, assigned or otherwise disposed of in
any way by you (or any of your beneficiary(ies)). The Restricted Shares, and any
rights and interests with respect thereto, may not, prior to vesting, be
pledged, encumbered or otherwise hypothecated in any way by you (or any of your
beneficiary(ies)) and will not, prior to vesting, be subject to execution,
attachment or similar legal process. Any attempt to sell, exchange, transfer,
assign, pledge, encumber or otherwise dispose of or hypothecate in any way any
of the Restricted Shares, or the levy of any execution, attachment or similar
legal process upon the Restricted Shares, contrary to the terms and provisions
of this agreement and/or the Plan will be null and void ab initio and without
legal force or effect. Each certificate evidencing the Restricted Shares will
bear a legend to this effect.
     10. Entire Agreement; Amendment. This agreement (including the Plan which
is incorporated herein by reference) contains the entire agreement between the
parties hereto with respect to the subject matter contained herein, and
supersedes all prior agreements or prior understandings, whether written or
oral, between the parties hereto relating to such subject matter. The Board has
the right, in its sole discretion, to amend, alter, suspend, discontinue or
terminate the Plan, and the Committee has the right, in its sole discretion, to
amend, alter, suspend, discontinue or terminate one or more of the Awards of
Restricted Stock or this agreement from time to time in accordance with and as
provided in the Plan; provided, however, that no such amendment, alteration,
suspension, discontinuance or termination after initial shareholder approval of
the Plan may materially impair your previously accrued rights under this
agreement or the Plan without your consent. The Corporation will give you
written notice of any such modification or amendment of this agreement as soon
as practicable after the adoption thereof. This agreement may also be modified,
amended or terminated by a writing signed by you and the Corporation.
     11. Notices. Any notice which may be required or permitted under this
agreement will be in writing and will be delivered in person, or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
          11.1 If the notice is to the Corporation, to the attention of the
Secretary of Hess Corporation, 1185 Avenue of the Americas, New York, New York
10036, or at such other address as the Corporation by notice to you may
designate in writing from time to time.
          11.2 If the notice is to you, at your address as shown on the
Corporation’s records, or at such other address as you, by notice to the
Corporation, may designate in writing from time to time.
     12. Compliance with Laws. The issuance of the Restricted Shares pursuant to
this will be subject to, and will comply with, any applicable requirements of
federal and state securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act of 1933, the Exchange Act and
the respective rules and regulations promulgated thereunder), any applicable
rules of any exchange on which the Common Stock is listed (including, without

-4-



--------------------------------------------------------------------------------



 



limitation, the rules and regulations of the New York Stock Exchange), and any
other law, rule or regulation applicable thereto. The Corporation will not be
obligated to issue any of the Common Stock subject to this agreement if such
issuance would violate any such requirements and if issued will be deemed void
ab initio.
     13. Binding Agreement; Further Assurances. This agreement will inure to the
benefit of, be binding upon, and be enforceable by the Corporation and its
successors and assigns. Each party hereto will do and perform (or will cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this agreement and the Plan and the consummation of
the transactions contemplated thereunder.
     14. Counterparts; Headings. This agreement may be executed in one or more
counterparts, each of which will be deemed to be an original, but all of which
will constitute one and the same instrument. The titles and headings of the
various sections of this agreement have been inserted for convenience of
reference only and will not be deemed to be a part of this agreement.
     15. Severability. The invalidity or unenforceability of any provisions of
this agreement in any jurisdiction will not affect the validity, legality or
enforceability of the remainder of this agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder will be enforceable to the fullest extent permitted by law.
     16. Terms of Employment. The Plan is a discretionary plan. You hereby
acknowledge that neither the Plan nor this agreement forms part of your terms of
employment and nothing in the Plan may be construed as imposing on the
Corporation or any Subsidiary a contractual obligation to offer participation in
the Plan to any employee of the Corporation or any Subsidiary. The Corporation
or any Subsidiary is under no obligation to grant further Restricted Shares to
you under the Plan. If you cease to be an employee of the Corporation or any
Subsidiary for any reason, you shall not be entitled by way of compensation for
loss of office or otherwise howsoever to any sum or other benefit to compensate
you for the loss of any rights under this agreement or the Plan.
     17. Data Protection. By signing this agreement, you consent to the holding
and processing of personal data provided by you to the Corporation for all
purposes necessary for the operation of the Plan. These include, but are not
limited to:
          17.1 Administering and maintaining your records;
          17.2 Providing information to any registrars, brokers or third party
administrators of the Plan; and
          17.3 Providing information to future purchasers of the Corporation or
the business in which you work.
          IN WITNESS WHEREOF, the Corporation has caused this agreement to be
executed by its duly authorized officer, and you have also executed this
agreement and

-5-



--------------------------------------------------------------------------------



 



acknowledged receipt of other related materials including the Plan prospectus,
all as of the Grant Date.

            Very truly yours,

HESS CORPORATION

      /s/ John B. Hess       John B. Hess      Chairman of the Board   

-6-



--------------------------------------------------------------------------------



 



         

STOCK OPTION AGREEMENT
pursuant to the
HESS CORPORATION
2008 LONG-TERM INCENTIVE PLAN
* * * * *

     
Optionee:
  FIRST NAME — LAST NAME
 
   
Grant Date:
  DATE
 
   
Number of Shares of Common
  # OF OPTION SHARES
Stock Subject to such Option:
   
 
   
Per Share Exercise Price of Option:
  $XX.XX

* * * * *
          THIS STOCK OPTION AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between Hess Corporation, a
Delaware corporation (the “Corporation”), and the Optionee specified above,
pursuant to the Hess Corporation 2008 Long-Term Incentive Plan, as in effect and
as amended from time to time (the “Plan”); and
          WHEREAS, it has been determined under the Plan that it would be in the
best interests of the Corporation to grant the stock option provided for herein
to the Optionee as an inducement to remain in the employment of the Corporation
(and/or any Subsidiary), and as an incentive for increased effort during such
employment;
          NOW, THEREFORE, in consideration of the mutual covenants and premises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
     1. Incorporation By Reference; Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly not intended to apply to the grant of the
option hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if each were expressly set forth mutatis
mutandis herein. Any capitalized term not defined in this Agreement will have
the same meaning as is ascribed thereto under the Plan. The Optionee hereby
acknowledges receipt of a prospectus describing the Plan and the Awards
thereunder and that the Optionee has read it carefully and fully understands its
content. In the event of any conflict between the terms of this Agreement and
the terms of the Plan, the terms of the Plan will control.
     2. Grant of Options. As of the Grant Date specified above, the Corporation
hereby grants to the Optionee non-qualified stock options (each, an “Option” and
collectively, the “Options”) to acquire from the Corporation at the Per Share
Exercise Price specified above for

 



--------------------------------------------------------------------------------



 



such Option the aggregate number of shares of the Common Stock of the
Corporation specified above for such Option (the “Option Shares”). The Options
are not to be treated as (and are not intended to qualify as) incentive stock
options within the meaning of Section 422 of Code.
     3. No Rights as Stockholder or to Cash Payments Equivalent to Dividends.
Prior to the acquisition of the Option Shares upon the exercise of any Option,
neither the Optionee nor any other person will become the beneficial owner of
the Option Shares underlying the Option, nor have any rights as a stockholder
with respect to any such Option Shares and will not be entitled to receive a
cash payment or other distribution with respect to such Option Shares.
     4. Exercise of this Option.
          4.1 Unless the exercisability of any Option is accelerated under the
terms of the Plan or this Agreement, all Options not theretofore terminated will
become exercisable as of the first anniversary of the Grant Date.
          4.2 Unless earlier terminated in accordance with the terms of the Plan
or this Agreement, all Options will expire and no longer be exercisable upon the
tenth anniversary of the Grant Date (the “Expiration Date”).
          4.3 In no event will any Option be exercisable for a fractional share
of Common Stock.
          4.4 If the Optionee remains employed by the Corporation or any of its
Subsidiaries through the Expiration Date, the Options may be exercised to the
extent exercisable until the close of trading (generally 4:00 p.m. New York
time) on the last trading day falling within the exercise period on the New York
Stock Exchange or, if different, the principal stock exchange on which the
Common Stock is then listed. Thus if the Expiration Date is not a trading day,
then the last day the Stock Options may be exercised is the last trading day
preceding the Expiration Date.
     5. Method of Exercise and Payment. Once exercisable, an Option may be
exercised in whole or in part by the Optionee by delivering to the Secretary of
the Corporation or his designated agent (who, for so long as the Corporation
maintains a “cashless exercise” program and the Optionee exercises and sells
Option Shares through such program, shall be the administrator of such program)
on any business day (the “Exercise Date”) a notice, in such manner and form as
may be required by the Corporation, specifying the number of the Option Shares
the Optionee then desires to acquire (the “Exercise Notice”). The Exercise
Notice will be accompanied by payment of the aggregate Per Share Exercise Price
applicable to such Option for such number of the Option Shares to be acquired
upon such exercise. Such payment will be made in cash, by personal or certified
check, bank draft or money order payable to the order of the Corporation or, if
permitted by the Committee (in its sole discretion) and applicable law, rule or
regulation, by delivery of, alone or in conjunction with a partial cash or
instrument payment, (a) Shares already owned by the Participant for at least six
months, or (b) some other form of payment acceptable to the Committee. To the
extent permitted by law, the Committee may also allow the Optionee to
simultaneously exercise an Option and sell the Shares thereby acquired pursuant
to a “cashless exercise” arrangement or program, selected by and approved of in
all respects in advance by the Committee. Payment instruments will be received
by the Corporation subject to collection. The proceeds received by the
Corporation upon the exercise of any Option may be used by the Corporation for
general corporate purposes. Any portion of an Option that is exercised may not
be exercised again. Upon

-2-



--------------------------------------------------------------------------------



 



exercise in accordance with the terms of the Plan and this Agreement, the Option
Shares underlying the exercised portion of the Option will be promptly delivered
to the Optionee, except that for so long as the Corporation maintains a
“cashless exercise” program and the Optionee exercises and sells Option Shares
through such program, delivery of the proceeds of such sale shall be made to a
brokerage account maintained in the name of the Optionee with the administrator
of such program.
     6. Termination and Forfeiture.
          6.1 Unless otherwise determined by the Committee, all Options will
terminate in accordance with Sections 6.2, 6.3 and 6.4 below, as the case may
be. In any event, all Options will terminate upon the tenth anniversary of the
Grant Date.
          6.2 Subject to any determination of the Committee pursuant to
Section 6.01 of the Plan, if an Optionee’s employment with the Corporation or
any Subsidiary terminates for any reason (other than by reason of the Optionee’s
death, disability or normal or early retirement under the Corporation’s
Employees’ Pension Plan or any successor plan thereto or any similar plan
maintained by a Subsidiary in which the Optionee participates) all Options, to
the extent not exercisable on the date of any such termination of employment,
will be forfeited and cancelled by the Corporation. The Optionee’s rights, if
any, to exercise any exercisable portion of any Option will terminate sixty days
after the date of any termination of employment (other than by reason of the
Optionee’s death, disability, or normal or early retirement under the
Corporation’s Employees’ Pension Plan or any successor plan thereto or any
similar plan maintained by a Subsidiary in which the Optionee participates), but
not beyond the tenth anniversary of the Grant Date, and thereafter all Options
will be forfeited and cancelled by the Corporation.
          6.3 If an Optionee’s employment with the Corporation or any Subsidiary
terminates by reason of the Optionee’s death, disability, or normal retirement
under the Corporation’s Employees’ Pension Plan or any successor plan thereto or
any similar plan maintained by a Subsidiary in which the Optionee participates,
the Optionee (or, in the event of the Optionee’s death, the Optionee’s estate,
designated beneficiary or other legal representative, as the case may be and as
determined by the Committee) shall have the right to exercise all Options at any
time until the tenth anniversary of the Grant Date. The existence and date of
the Optionee’s disability shall be determined by the Committee and any such
determination shall be conclusive.
          6.4 (a) Notwithstanding anything to the contrary in Section 6.2 above,
if the Optionee’s employment with the Corporation or any Subsidiary terminates
by reason of the Optionee’s early retirement under the Corporation’s Employees’
Pension Plan or any successor plan thereto or any similar plan maintained by a
Subsidiary in which the Optionee participates, all Options to the extent
exercisable on the date of such early retirement shall remain exercisable until
the tenth anniversary of the Grant Date.
                (b) Notwithstanding anything to the contrary in Section 6.2
above, if the Optionee’s employment with the Corporation or any Subsidiary
terminates by reason of the Optionee’s early retirement under the Corporation’s
Employees’ Pension Plan or any successor plan thereto or any similar plan
maintained by a Subsidiary in which the Optionee participates, the Committee, in
its sole discretion, may (but is not obligated to) determine that (i) each
Option to the extent not exercisable at the time of any such early retirement
will become exercisable as to a proportionate number of underlying Option Shares
based on the number of calendar days elapsed (as of the date of such early
retirement) in the vesting period of such Option (or portion thereof), and
(ii) each such Option shall remain exercisable until the tenth anniversary of
the

-3-



--------------------------------------------------------------------------------



 



Grant Date. Except for Options which have become exercisable as described in the
prior sentence, any Option to the extent not exercisable at the time of the
Optionee’s termination of employment by reason of early retirement will be
forfeited and cancelled by the Corporation.
          6.5 For the purposes of determining the dates on which Options may be
exercised following a termination of employment or death, disability, retirement
or early retirement, the Stock Options may be exercised until the close of
trading (generally 4:00 p.m. New York time) on the last trading day falling
within the exercise period on the New York Stock Exchange or, if different, the
principal stock exchange on which the Common Stock is then listed. Thus if the
Option would otherwise terminate on a day that is not a trading day, then the
last day the Options may be exercised is the last trading day preceding such
termination date.
     7. Change of Control. The Options are subject to acceleration of
exercisability and “cash-out” at the discretion of the Committee upon the
occurrence of a Change of Control, all as provided in and subject to Section 9
of the Plan.
     8. Non-transferability. The Options, and any rights or interests therein or
under this Agreement, may not be sold, exchanged, transferred, assigned or
otherwise disposed of in any way at any time by the Optionee (or any
beneficiary(ies) of the Optionee), except to an Immediate Family Member or to a
trust, partnership or limited liability corporation all of whose beneficiaries,
partners or members, as the case may be, are Immediate Family Members, or by
testamentary disposition by the Optionee or the laws of descent and distribution
or pursuant to Section 16 of this Agreement; provided, however, that to transfer
an Option to an Immediate Family Member or to an entity described above, such
Immediate Family Member or entity must agree, in a form acceptable to Committee,
to be bound by the terms of the Plan and this Agreement. The Options may not be
pledged, encumbered or otherwise hypothecated in any way at any time by the
Optionee (or any beneficiary(ies) of the Optionee) and will not be subject to
execution, attachment or similar legal process. Any attempt to sell, exchange,
pledge, transfer, assign, encumber or otherwise dispose of or hypothecate this
Option, or the levy of any execution, attachment or similar legal process upon
this Option, contrary to the terms of this Agreement and/or the Plan will be
null and void and without legal force or effect. During the Optionee’s lifetime,
the Options may be exercisable only by the Optionee or the Optionee’s legal
representative, or if transferred to an Immediate Family Member or an entity
comprising Immediate Family Members as described above, by such Immediate Family
Member or entity.
     9. Entire Agreement; Amendment. This Agreement (including the Plan
incorporated herein by reference) contains the entire agreement between the
parties hereto with respect to the subject matter contained herein, and
supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter. The Board has the
right, in its sole discretion, to amend, alter, suspend, discontinue or
terminate the Plan, and the Committee has the right, in its sole discretion, to
amend, alter, suspend, discontinue or terminate any or all of the Options or
this Agreement from time to time in accordance with and as provided in the Plan;
provided, however, that no such amendment, alteration, suspension,
discontinuance or termination after initial shareholder approval of the Plan may
materially impair the previously accrued rights of the Optionee under this
Option without the consent of the Optionee. The Corporation will give written
notice to the Optionee of any such modification or amendment of this Agreement
as soon as practicable after the adoption thereof. This Agreement may also be
modified, amended or terminated by a writing signed by both the Corporation and
the Optionee.
     10. Notices. Any notice (other than an Exercise Notice) which may be
required or permitted under this Agreement will be in writing, and will be
delivered in person or via facsimile

-4-



--------------------------------------------------------------------------------



 



transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
          10.1 If the notice is to the Corporation, to the attention of the
Secretary of Hess Corporation, 1185 Avenue of the Americas, New York, New York
10036, or at such other address as the Corporation by notice to the Optionee
designates in writing from time to time.
          10.2 If the notice is to the Optionee, at his or her address as shown
on the Corporation’s records, or at such other address as the Optionee, by
notice to the Corporation, designates in writing from time to time.
     11. Limitations; Governing Law. Nothing herein or in the Plan will be
construed as conferring on the Optionee or anyone else the right to continue in
the employ of the Corporation or any Subsidiary. This Agreement will be governed
by and construed in accordance with the laws of the State of Delaware, without
reference to the principles of conflict of laws thereof.
     12. Compliance with Laws. The issuance of this Option (and the Option
Shares upon exercise of this Option) pursuant to this Agreement will be subject
to, and will comply with, any applicable requirements of any federal and state
securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act of 1933, the Exchange Act and the respective
rules and regulations promulgated thereunder), rules of any exchange on which
the Common Stock is listed (including, without limitation, the rules and
regulations of the New York Stock Exchange), and any other law or regulation
applicable thereto. The Corporation will not be obligated to issue this Option
or any of the Option Shares pursuant to this Agreement if any such issuance
would violate any such requirements, and if issued will be deemed void ab
initio.
     13. Binding Agreement; Further Assurances. This Agreement will inure to the
benefit of, be binding upon, and be enforceable by the Corporation and its
successors and assigns. Each party hereto will do and perform (or will cause to
be done and performed) all such further acts and will execute and deliver all
such other agreements, certificates, instruments and documents as any party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.
     14. Counterparts; Headings. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original, but all of which
will constitute one and the same instrument. The titles and headings of the
various sections of this Agreement have been inserted for convenience of
reference only and will not be deemed to be a part of this Agreement.
     15. Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction will not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder will be enforceable to the fullest extent permitted by law.
     16. Beneficiary. The Optionee may designate the beneficiary or
beneficiaries to exercise this Option (or to receive any Option Shares issuable
hereunder) after the death of the Optionee. Such designation may be made by the
Optionee on the enclosed beneficiary designation form and (unless the Optionee
has waived such right) may be changed by the Optionee from time to time by
filing a new beneficiary designation form with the Committee. If

-5-



--------------------------------------------------------------------------------



 



the Optionee does not designate a beneficiary or if no designated
beneficiary(ies) survives the Optionee, the Optionee’s beneficiary will be the
legal representative of the Optionee’s estate.
     17. Tax Withholding. Neither the exercise of any Option under this
Agreement, nor the issuance of any Option Shares thereunder, will be permitted
or effected unless and until the Optionee (or the Optionee’s beneficiary(ies) or
legal representative) has made appropriate arrangements for the payment of any
amounts required to be withheld with respect thereto under all present or future
federal, state and local tax laws and regulations and other laws and
regulations. Unless the Optionee otherwise elects or is prohibited by law, if
and for so long as the Corporation maintains a cashless exercise program and the
Optionee exercises and sells Option Shares through such program, payment of such
amounts will be made by deducting such amounts from the proceeds of such sale.
     18. Terms of Employment. The Plan is a discretionary plan. The Optionee
hereby acknowledges that neither the Plan nor this Agreement forms part of his
terms of employment and nothing in the Plan may be construed as imposing on the
Corporation or any Subsidiary a contractual obligation to offer participation in
the Plan to any employee of the Corporation or any Subsidiary. The Corporation
or any Subsidiary is under no obligation to grant further Options to the
Optionee under the Plan. If the Optionee ceases to be an employee of the
Corporation or any Subsidiary for any reason, he shall not be entitled by way of
compensation for loss of office or otherwise howsoever to any sum or other
benefit to compensate him for the loss of any rights under this Agreement or the
Plan.
     19. Data Protection. By signing this Agreement, the Optionee consents to
the holding and processing of personal data provided by the Optionee to the
Corporation for all purposes necessary for the operation of the Plan. These
include, but are not limited to:
          19.1 Administering and maintaining Optionee records;
          19.2 Providing information to any registrars, brokers or third party
administrators of the Plan; and
          19.3 Providing information to future purchasers of the Corporation or
the business in which the Optionee works.

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Corporation has caused this agreement to be
executed by its duly authorized officer, and you have also executed this
Agreement and acknowledged receipt of other related materials including the Plan
prospectus, all as of the Grant Date.

            HESS CORPORATION

      /s/ John B. Hess       John B. Hess      Chairman of the Board     

-7-



--------------------------------------------------------------------------------



 



STOCK OPTION AGREEMENT
pursuant to the
HESS CORPORATION
2008 LONG-TERM INCENTIVE PLAN
* * * * *

     
Optionee:
  FIRST NAME — LAST NAME
 
   
Grant Date:
  DATE
 
   
Number of Shares of Common
  # OF OPTION SHARES
Stock Subject to such Option:
   
 
   
Per Share Exercise Price of Option:
  $XX.XX

* * * * *
          THIS STOCK OPTION AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between Hess Corporation, a
Delaware corporation (the “Corporation”), and the Optionee specified above,
pursuant to the Hess Corporation 2008 Long-Term Incentive Plan, as in effect and
as amended from time to time (the “Plan”); and
          WHEREAS, it has been determined under the Plan that it would be in the
best interests of the Corporation to grant the stock option provided for herein
to the Optionee as an inducement to remain in the employment of the Corporation
(and/or any Subsidiary), and as an incentive for increased effort during such
employment;
          NOW, THEREFORE, in consideration of the mutual covenants and premises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
     1. Incorporation By Reference; Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly not intended to apply to the grant of the
option hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if each were expressly set forth mutatis
mutandis herein. Any capitalized term not defined in this Agreement will have
the same meaning as is ascribed thereto under the Plan. The Optionee hereby
acknowledges receipt of a prospectus describing the Plan and the Awards
thereunder and that the Optionee has read it carefully and fully understands its
content. In the event of any conflict between the terms of this Agreement and
the terms of the Plan, the terms of the Plan will control.
     2. Grant of Options. As of the Grant Date specified above, the Corporation
hereby grants to the Optionee non-qualified stock options (each, an “Option” and
collectively, the “Options”) to acquire from the Corporation at the Per Share
Exercise Price specified above for

 



--------------------------------------------------------------------------------



 



such Option the aggregate number of shares of the Common Stock of the
Corporation specified above for such Option (the “Option Shares”). The Options
are not to be treated as (and are not intended to qualify as) incentive stock
options within the meaning of Section 422 of Code.
     3. No Rights as Stockholder or to Cash Payments Equivalent to Dividends.
Prior to the acquisition of the Option Shares upon the exercise of any Option,
neither the Optionee nor any other person will become the beneficial owner of
the Option Shares underlying the Option, nor have any rights as a stockholder
with respect to any such Option Shares and will not be entitled to receive a
cash payment or other distribution with respect to such Option Shares.
     4. Exercise of this Option.
          4.1 Unless the exercisability of any Option is accelerated under the
terms of the Plan or this Agreement, all Options not theretofore terminated will
become exercisable as of the second anniversary of the Grant Date.
          4.2 Unless earlier terminated in accordance with the terms of the Plan
or this Agreement, all Options will expire and no longer be exercisable upon the
tenth anniversary of the Grant Date (the “Expiration Date”).
          4.3 In no event will any Option be exercisable for a fractional share
of Common Stock.
          4.4 If the Optionee remains employed by the Corporation or any of its
Subsidiaries through the Expiration Date, the Options may be exercised to the
extent exercisable until the close of trading (generally 4:00 p.m. New York
time) on the last trading day falling within the exercise period on the New York
Stock Exchange or, if different, the principal stock exchange on which the
Common Stock is then listed. Thus if the Expiration Date is not a trading day,
then the last day the Stock Options may be exercised is the last trading day
preceding the Expiration Date.
     5. Method of Exercise and Payment. Once exercisable, an Option may be
exercised in whole or in part by the Optionee by delivering to the Secretary of
the Corporation or his designated agent (who, for so long as the Corporation
maintains a “cashless exercise” program and the Optionee exercises and sells
Option Shares through such program, shall be the administrator of such program)
on any business day (the “Exercise Date”) a notice, in such manner and form as
may be required by the Corporation, specifying the number of the Option Shares
the Optionee then desires to acquire (the “Exercise Notice”). The Exercise
Notice will be accompanied by payment of the aggregate Per Share Exercise Price
applicable to such Option for such number of the Option Shares to be acquired
upon such exercise. Such payment will be made in cash, by personal or certified
check, bank draft or money order payable to the order of the Corporation or, if
permitted by the Committee (in its sole discretion) and applicable law, rule or
regulation, by delivery of, alone or in conjunction with a partial cash or
instrument payment, (a) Shares already owned by the Participant for at least six
months, or (b) some other form of payment acceptable to the Committee. To the
extent permitted by law, the Committee may also allow the Optionee to
simultaneously exercise an Option and sell the Shares thereby acquired pursuant
to a “cashless exercise” arrangement or program, selected by and approved of in
all respects in advance by the Committee. Payment instruments will be received
by the Corporation subject to collection. The proceeds received by the
Corporation upon the exercise of any Option may be used by the Corporation for
general corporate purposes. Any portion of an Option that is exercised may not
be exercised again. Upon

-2-



--------------------------------------------------------------------------------



 



exercise in accordance with the terms of the Plan and this Agreement, the Option
Shares underlying the exercised portion of the Option will be promptly delivered
to the Optionee, except that for so long as the Corporation maintains a
“cashless exercise” program and the Optionee exercises and sells Option Shares
through such program, delivery of the proceeds of such sale shall be made to a
brokerage account maintained in the name of the Optionee with the administrator
of such program.
     6. Termination and Forfeiture.
          6.1 Unless otherwise determined by the Committee, all Options will
terminate in accordance with Sections 6.2, 6.3 and 6.4 below, as the case may
be. In any event, all Options will terminate upon the tenth anniversary of the
Grant Date.
          6.2 Subject to any determination of the Committee pursuant to
Section 6.01 of the Plan, if an Optionee’s employment with the Corporation or
any Subsidiary terminates for any reason (other than by reason of the Optionee’s
death, disability or normal or early retirement under the Corporation’s
Employees’ Pension Plan or any successor plan thereto or any similar plan
maintained by a Subsidiary in which the Optionee participates) all Options, to
the extent not exercisable on the date of any such termination of employment,
will be forfeited and cancelled by the Corporation. The Optionee’s rights, if
any, to exercise any exercisable portion of any Option will terminate sixty days
after the date of any termination of employment (other than by reason of the
Optionee’s death, disability, or normal or early retirement under the
Corporation’s Employees’ Pension Plan or any successor plan thereto or any
similar plan maintained by a Subsidiary in which the Optionee participates), but
not beyond the tenth anniversary of the Grant Date, and thereafter all Options
will be forfeited and cancelled by the Corporation.
          6.3 If an Optionee’s employment with the Corporation or any Subsidiary
terminates by reason of the Optionee’s death, disability, or normal retirement
under the Corporation’s Employees’ Pension Plan or any successor plan thereto or
any similar plan maintained by a Subsidiary in which the Optionee participates,
the Optionee (or, in the event of the Optionee’s death, the Optionee’s estate,
designated beneficiary or other legal representative, as the case may be and as
determined by the Committee) shall have the right to exercise all Options at any
time until the tenth anniversary of the Grant Date. The existence and date of
the Optionee’s disability shall be determined by the Committee and any such
determination shall be conclusive.
          6.4 (a) Notwithstanding anything to the contrary in Section 6.2 above,
if the Optionee’s employment with the Corporation or any Subsidiary terminates
by reason of the Optionee’s early retirement under the Corporation’s Employees’
Pension Plan or any successor plan thereto or any similar plan maintained by a
Subsidiary in which the Optionee participates, all Options to the extent
exercisable on the date of such early retirement shall remain exercisable until
the tenth anniversary of the Grant Date.
               (b) Notwithstanding anything to the contrary in Section 6.2
above, if the Optionee’s employment with the Corporation or any Subsidiary
terminates by reason of the Optionee’s early retirement under the Corporation’s
Employees’ Pension Plan or any successor plan thereto or any similar plan
maintained by a Subsidiary in which the Optionee participates, the Committee, in
its sole discretion, may (but is not obligated to) determine that (i) each
Option to the extent not exercisable at the time of any such early retirement
will become exercisable as to a proportionate number of underlying Option Shares
based on the number of calendar days elapsed (as of the date of such early
retirement) in the vesting period of such Option (or portion thereof), and
(ii) each such Option shall remain exercisable until the tenth anniversary of
the

-3-



--------------------------------------------------------------------------------



 



Grant Date. Except for Options which have become exercisable as described in the
prior sentence, any Option to the extent not exercisable at the time of the
Optionee’s termination of employment by reason of early retirement will be
forfeited and cancelled by the Corporation.
          6.5 For the purposes of determining the dates on which Options may be
exercised following a termination of employment or death, disability, retirement
or early retirement, the Stock Options may be exercised until the close of
trading (generally 4:00 p.m. New York time) on the last trading day falling
within the exercise period on the New York Stock Exchange or, if different, the
principal stock exchange on which the Common Stock is then listed. Thus if the
Option would otherwise terminate on a day that is not a trading day, then the
last day the Options may be exercised is the last trading day preceding such
termination date.
     7. Change of Control. The Options are subject to acceleration of
exercisability and “cash-out” at the discretion of the Committee upon the
occurrence of a Change of Control, all as provided in and subject to Section 9
of the Plan.
     8. Non-transferability. The Options, and any rights or interests therein or
under this Agreement, may not be sold, exchanged, transferred, assigned or
otherwise disposed of in any way at any time by the Optionee (or any
beneficiary(ies) of the Optionee), except to an Immediate Family Member or to a
trust, partnership or limited liability corporation all of whose beneficiaries,
partners or members, as the case may be, are Immediate Family Members, or by
testamentary disposition by the Optionee or the laws of descent and distribution
or pursuant to Section 16 of this Agreement; provided, however, that to transfer
an Option to an Immediate Family Member or to an entity described above, such
Immediate Family Member or entity must agree, in a form acceptable to Committee,
to be bound by the terms of the Plan and this Agreement. The Options may not be
pledged, encumbered or otherwise hypothecated in any way at any time by the
Optionee (or any beneficiary(ies) of the Optionee) and will not be subject to
execution, attachment or similar legal process. Any attempt to sell, exchange,
pledge, transfer, assign, encumber or otherwise dispose of or hypothecate this
Option, or the levy of any execution, attachment or similar legal process upon
this Option, contrary to the terms of this Agreement and/or the Plan will be
null and void and without legal force or effect. During the Optionee’s lifetime,
the Options may be exercisable only by the Optionee or the Optionee’s legal
representative, or if transferred to an Immediate Family Member or an entity
comprising Immediate Family Members as described above, by such Immediate Family
Member or entity.
     9. Entire Agreement; Amendment. This Agreement (including the Plan
incorporated herein by reference) contains the entire agreement between the
parties hereto with respect to the subject matter contained herein, and
supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter. The Board has the
right, in its sole discretion, to amend, alter, suspend, discontinue or
terminate the Plan, and the Committee has the right, in its sole discretion, to
amend, alter, suspend, discontinue or terminate any or all of the Options or
this Agreement from time to time in accordance with and as provided in the Plan;
provided, however, that no such amendment, alteration, suspension,
discontinuance or termination after initial shareholder approval of the Plan may
materially impair the previously accrued rights of the Optionee under this
Option without the consent of the Optionee. The Corporation will give written
notice to the Optionee of any such modification or amendment of this Agreement
as soon as practicable after the adoption thereof. This Agreement may also be
modified, amended or terminated by a writing signed by both the Corporation and
the Optionee.
     10. Notices. Any notice (other than an Exercise Notice) which may be
required or permitted under this Agreement will be in writing, and will be
delivered in person or via facsimile

-4-



--------------------------------------------------------------------------------



 



transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
          10.1 If the notice is to the Corporation, to the attention of the
Secretary of Hess Corporation, 1185 Avenue of the Americas, New York, New York
10036, or at such other address as the Corporation by notice to the Optionee
designates in writing from time to time.
          10.2 If the notice is to the Optionee, at his or her address as shown
on the Corporation’s records, or at such other address as the Optionee, by
notice to the Corporation, designates in writing from time to time.
     11. Limitations; Governing Law. Nothing herein or in the Plan will be
construed as conferring on the Optionee or anyone else the right to continue in
the employ of the Corporation or any Subsidiary. This Agreement will be governed
by and construed in accordance with the laws of the State of Delaware, without
reference to the principles of conflict of laws thereof.
     12. Compliance with Laws. The issuance of this Option (and the Option
Shares upon exercise of this Option) pursuant to this Agreement will be subject
to, and will comply with, any applicable requirements of any federal and state
securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act of 1933, the Exchange Act and the respective
rules and regulations promulgated thereunder), rules of any exchange on which
the Common Stock is listed (including, without limitation, the rules and
regulations of the New York Stock Exchange), and any other law or regulation
applicable thereto. The Corporation will not be obligated to issue this Option
or any of the Option Shares pursuant to this Agreement if any such issuance
would violate any such requirements, and if issued will be deemed void ab
initio.
     13. Binding Agreement; Further Assurances. This Agreement will inure to the
benefit of, be binding upon, and be enforceable by the Corporation and its
successors and assigns. Each party hereto will do and perform (or will cause to
be done and performed) all such further acts and will execute and deliver all
such other agreements, certificates, instruments and documents as any party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.
     14. Counterparts; Headings. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original, but all of which
will constitute one and the same instrument. The titles and headings of the
various sections of this Agreement have been inserted for convenience of
reference only and will not be deemed to be a part of this Agreement.
     15. Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction will not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder will be enforceable to the fullest extent permitted by law.
     16. Beneficiary. The Optionee may designate the beneficiary or
beneficiaries to exercise this Option (or to receive any Option Shares issuable
hereunder) after the death of the Optionee. Such designation may be made by the
Optionee on the enclosed beneficiary designation form and (unless the Optionee
has waived such right) may be changed by the Optionee from time to time by
filing a new beneficiary designation form with the Committee. If

-5-



--------------------------------------------------------------------------------



 



the Optionee does not designate a beneficiary or if no designated
beneficiary(ies) survives the Optionee, the Optionee’s beneficiary will be the
legal representative of the Optionee’s estate.
     17. Tax Withholding. Neither the exercise of any Option under this
Agreement, nor the issuance of any Option Shares thereunder, will be permitted
or effected unless and until the Optionee (or the Optionee’s beneficiary(ies) or
legal representative) has made appropriate arrangements for the payment of any
amounts required to be withheld with respect thereto under all present or future
federal, state and local tax laws and regulations and other laws and
regulations. Unless the Optionee otherwise elects or is prohibited by law, if
and for so long as the Corporation maintains a cashless exercise program and the
Optionee exercises and sells Option Shares through such program, payment of such
amounts will be made by deducting such amounts from the proceeds of such sale.
     18. Terms of Employment. The Plan is a discretionary plan. The Optionee
hereby acknowledges that neither the Plan nor this Agreement forms part of his
terms of employment and nothing in the Plan may be construed as imposing on the
Corporation or any Subsidiary a contractual obligation to offer participation in
the Plan to any employee of the Corporation or any Subsidiary. The Corporation
or any Subsidiary is under no obligation to grant further Options to the
Optionee under the Plan. If the Optionee ceases to be an employee of the
Corporation or any Subsidiary for any reason, he shall not be entitled by way of
compensation for loss of office or otherwise howsoever to any sum or other
benefit to compensate him for the loss of any rights under this Agreement or the
Plan.
     19. Data Protection. By signing this Agreement, the Optionee consents to
the holding and processing of personal data provided by the Optionee to the
Corporation for all purposes necessary for the operation of the Plan. These
include, but are not limited to:
          19.1 Administering and maintaining Optionee records;
          19.2 Providing information to any registrars, brokers or third party
administrators of the Plan; and
          19.3 Providing information to future purchasers of the Corporation or
the business in which the Optionee works.

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Corporation has caused this agreement to be
executed by its duly authorized officer, and you have also executed this
Agreement and acknowledged receipt of other related materials including the Plan
prospectus, all as of the Grant Date.

            HESS CORPORATION

      /s/ John B. Hess       John B. Hess      Chairman of the Board     

-7-



--------------------------------------------------------------------------------



 



STOCK OPTION AGREEMENT
pursuant to the
HESS CORPORATION
2008 LONG-TERM INCENTIVE PLAN
* * * * *

     
Optionee:
  FIRST NAME — LAST NAME
 
   
Grant Date:
  DATE
 
   
Number of Shares of Common
  # OF OPTION SHARES
Stock Subject to such Option:
   
 
   
Per Share Exercise Price of Option:
  $XX.XX

* * * * *
          THIS STOCK OPTION AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between Hess Corporation, a
Delaware corporation (the “Corporation”), and the Optionee specified above,
pursuant to the Hess Corporation 2008 Long-Term Incentive Plan, as in effect and
as amended from time to time (the “Plan”); and
          WHEREAS, it has been determined under the Plan that it would be in the
best interests of the Corporation to grant the stock option provided for herein
to the Optionee as an inducement to remain in the employment of the Corporation
(and/or any Subsidiary), and as an incentive for increased effort during such
employment;
          NOW, THEREFORE, in consideration of the mutual covenants and premises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
     1. Incorporation By Reference; Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly not intended to apply to the grant of the
option hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if each were expressly set forth mutatis
mutandis herein. Any capitalized term not defined in this Agreement will have
the same meaning as is ascribed thereto under the Plan. The Optionee hereby
acknowledges receipt of a prospectus describing the Plan and the Awards
thereunder and that the Optionee has read it carefully and fully understands its
content. In the event of any conflict between the terms of this Agreement and
the terms of the Plan, the terms of the Plan will control.
     2. Grant of Options. As of the Grant Date specified above, the Corporation
hereby grants to the Optionee non-qualified stock options (each, an “Option” and
collectively, the “Options”) to acquire from the Corporation at the Per Share
Exercise Price specified above for

 



--------------------------------------------------------------------------------



 



such Option the aggregate number of shares of the Common Stock of the
Corporation specified above for such Option (the “Option Shares”). The Options
are not to be treated as (and are not intended to qualify as) incentive stock
options within the meaning of Section 422 of Code.
     3. No Rights as Stockholder or to Cash Payments Equivalent to Dividends.
Prior to the acquisition of the Option Shares upon the exercise of any Option,
neither the Optionee nor any other person will become the beneficial owner of
the Option Shares underlying the Option, nor have any rights as a stockholder
with respect to any such Option Shares and will not be entitled to receive a
cash payment or other distribution with respect to such Option Shares.
     4. Exercise of this Option.
          4.1 Unless the exercisability of any Option is accelerated under the
terms of the Plan or this Agreement, all Options not theretofore terminated will
become exercisable as of the third anniversary of the Grant Date.
          4.2 Unless earlier terminated in accordance with the terms of the Plan
or this Agreement, all Options will expire and no longer be exercisable upon the
tenth anniversary of the Grant Date (the “Expiration Date”).
          4.3 In no event will any Option be exercisable for a fractional share
of Common Stock.
          4.4 If the Optionee remains employed by the Corporation or any of its
Subsidiaries through the Expiration Date, the Options may be exercised to the
extent exercisable until the close of trading (generally 4:00 p.m. New York
time) on the last trading day falling within the exercise period on the New York
Stock Exchange or, if different, the principal stock exchange on which the
Common Stock is then listed. Thus if the Expiration Date is not a trading day,
then the last day the Stock Options may be exercised is the last trading day
preceding the Expiration Date.
     5. Method of Exercise and Payment. Once exercisable, an Option may be
exercised in whole or in part by the Optionee by delivering to the Secretary of
the Corporation or his designated agent (who, for so long as the Corporation
maintains a “cashless exercise” program and the Optionee exercises and sells
Option Shares through such program, shall be the administrator of such program)
on any business day (the “Exercise Date”) a notice, in such manner and form as
may be required by the Corporation, specifying the number of the Option Shares
the Optionee then desires to acquire (the “Exercise Notice”). The Exercise
Notice will be accompanied by payment of the aggregate Per Share Exercise Price
applicable to such Option for such number of the Option Shares to be acquired
upon such exercise. Such payment will be made in cash, by personal or certified
check, bank draft or money order payable to the order of the Corporation or, if
permitted by the Committee (in its sole discretion) and applicable law, rule or
regulation, by delivery of, alone or in conjunction with a partial cash or
instrument payment, (a) Shares already owned by the Participant for at least six
months, or (b) some other form of payment acceptable to the Committee. To the
extent permitted by law, the Committee may also allow the Optionee to
simultaneously exercise an Option and sell the Shares thereby acquired pursuant
to a “cashless exercise” arrangement or program, selected by and approved of in
all respects in advance by the Committee. Payment instruments will be received
by the Corporation subject to collection. The proceeds received by the
Corporation upon the exercise of any Option may be used by the Corporation for
general corporate purposes. Any portion of an Option that is exercised may not
be exercised again. Upon

-2-



--------------------------------------------------------------------------------



 



exercise in accordance with the terms of the Plan and this Agreement, the Option
Shares underlying the exercised portion of the Option will be promptly delivered
to the Optionee, except that for so long as the Corporation maintains a
“cashless exercise” program and the Optionee exercises and sells Option Shares
through such program, delivery of the proceeds of such sale shall be made to a
brokerage account maintained in the name of the Optionee with the administrator
of such program.
     6. Termination and Forfeiture.
          6.1 Unless otherwise determined by the Committee, all Options will
terminate in accordance with Sections 6.2, 6.3 and 6.4 below, as the case may
be. In any event, all Options will terminate upon the tenth anniversary of the
Grant Date.
          6.2 Subject to any determination of the Committee pursuant to
Section 6.01 of the Plan, if an Optionee’s employment with the Corporation or
any Subsidiary terminates for any reason (other than by reason of the Optionee’s
death, disability or normal or early retirement under the Corporation’s
Employees’ Pension Plan or any successor plan thereto or any similar plan
maintained by a Subsidiary in which the Optionee participates) all Options, to
the extent not exercisable on the date of any such termination of employment,
will be forfeited and cancelled by the Corporation. The Optionee’s rights, if
any, to exercise any exercisable portion of any Option will terminate sixty days
after the date of any termination of employment (other than by reason of the
Optionee’s death, disability, or normal or early retirement under the
Corporation’s Employees’ Pension Plan or any successor plan thereto or any
similar plan maintained by a Subsidiary in which the Optionee participates), but
not beyond the tenth anniversary of the Grant Date, and thereafter all Options
will be forfeited and cancelled by the Corporation.
          6.3 If an Optionee’s employment with the Corporation or any Subsidiary
terminates by reason of the Optionee’s death, disability, or normal retirement
under the Corporation’s Employees’ Pension Plan or any successor plan thereto or
any similar plan maintained by a Subsidiary in which the Optionee participates,
the Optionee (or, in the event of the Optionee’s death, the Optionee’s estate,
designated beneficiary or other legal representative, as the case may be and as
determined by the Committee) shall have the right to exercise all Options at any
time until the tenth anniversary of the Grant Date. The existence and date of
the Optionee’s disability shall be determined by the Committee and any such
determination shall be conclusive.
          6.4 (a) Notwithstanding anything to the contrary in Section 6.2 above,
if the Optionee’s employment with the Corporation or any Subsidiary terminates
by reason of the Optionee’s early retirement under the Corporation’s Employees’
Pension Plan or any successor plan thereto or any similar plan maintained by a
Subsidiary in which the Optionee participates, all Options to the extent
exercisable on the date of such early retirement shall remain exercisable until
the tenth anniversary of the Grant Date.
               (b) Notwithstanding anything to the contrary in Section 6.2
above, if the Optionee’s employment with the Corporation or any Subsidiary
terminates by reason of the Optionee’s early retirement under the Corporation’s
Employees’ Pension Plan or any successor plan thereto or any similar plan
maintained by a Subsidiary in which the Optionee participates, the Committee, in
its sole discretion, may (but is not obligated to) determine that (i) each
Option to the extent not exercisable at the time of any such early retirement
will become exercisable as to a proportionate number of underlying Option Shares
based on the number of calendar days elapsed (as of the date of such early
retirement) in the vesting period of such Option (or portion thereof), and
(ii) each such Option shall remain exercisable until the tenth anniversary of
the

-3-



--------------------------------------------------------------------------------



 



Grant Date. Except for Options which have become exercisable as described in the
prior sentence, any Option to the extent not exercisable at the time of the
Optionee’s termination of employment by reason of early retirement will be
forfeited and cancelled by the Corporation.
          6.5 For the purposes of determining the dates on which Options may be
exercised following a termination of employment or death, disability, retirement
or early retirement, the Stock Options may be exercised until the close of
trading (generally 4:00 p.m. New York time) on the last trading day falling
within the exercise period on the New York Stock Exchange or, if different, the
principal stock exchange on which the Common Stock is then listed. Thus if the
Option would otherwise terminate on a day that is not a trading day, then the
last day the Options may be exercised is the last trading day preceding such
termination date.
     7. Change of Control. The Options are subject to acceleration of
exercisability and “cash-out” at the discretion of the Committee upon the
occurrence of a Change of Control, all as provided in and subject to Section 9
of the Plan.
     8. Non-transferability. The Options, and any rights or interests therein or
under this Agreement, may not be sold, exchanged, transferred, assigned or
otherwise disposed of in any way at any time by the Optionee (or any
beneficiary(ies) of the Optionee), except to an Immediate Family Member or to a
trust, partnership or limited liability corporation all of whose beneficiaries,
partners or members, as the case may be, are Immediate Family Members, or by
testamentary disposition by the Optionee or the laws of descent and distribution
or pursuant to Section 16 of this Agreement; provided, however, that to transfer
an Option to an Immediate Family Member or to an entity described above, such
Immediate Family Member or entity must agree, in a form acceptable to Committee,
to be bound by the terms of the Plan and this Agreement. The Options may not be
pledged, encumbered or otherwise hypothecated in any way at any time by the
Optionee (or any beneficiary(ies) of the Optionee) and will not be subject to
execution, attachment or similar legal process. Any attempt to sell, exchange,
pledge, transfer, assign, encumber or otherwise dispose of or hypothecate this
Option, or the levy of any execution, attachment or similar legal process upon
this Option, contrary to the terms of this Agreement and/or the Plan will be
null and void and without legal force or effect. During the Optionee’s lifetime,
the Options may be exercisable only by the Optionee or the Optionee’s legal
representative, or if transferred to an Immediate Family Member or an entity
comprising Immediate Family Members as described above, by such Immediate Family
Member or entity.
     9. Entire Agreement; Amendment. This Agreement (including the Plan
incorporated herein by reference) contains the entire agreement between the
parties hereto with respect to the subject matter contained herein, and
supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter. The Board has the
right, in its sole discretion, to amend, alter, suspend, discontinue or
terminate the Plan, and the Committee has the right, in its sole discretion, to
amend, alter, suspend, discontinue or terminate any or all of the Options or
this Agreement from time to time in accordance with and as provided in the Plan;
provided, however, that no such amendment, alteration, suspension,
discontinuance or termination after initial shareholder approval of the Plan may
materially impair the previously accrued rights of the Optionee under this
Option without the consent of the Optionee. The Corporation will give written
notice to the Optionee of any such modification or amendment of this Agreement
as soon as practicable after the adoption thereof. This Agreement may also be
modified, amended or terminated by a writing signed by both the Corporation and
the Optionee.
     10. Notices. Any notice (other than an Exercise Notice) which may be
required or permitted under this Agreement will be in writing, and will be
delivered in person or via facsimile

-4-



--------------------------------------------------------------------------------



 



transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
          10.1 If the notice is to the Corporation, to the attention of the
Secretary of Hess Corporation, 1185 Avenue of the Americas, New York, New York
10036, or at such other address as the Corporation by notice to the Optionee
designates in writing from time to time.
          10.2 If the notice is to the Optionee, at his or her address as shown
on the Corporation’s records, or at such other address as the Optionee, by
notice to the Corporation, designates in writing from time to time.
     11. Limitations; Governing Law. Nothing herein or in the Plan will be
construed as conferring on the Optionee or anyone else the right to continue in
the employ of the Corporation or any Subsidiary. This Agreement will be governed
by and construed in accordance with the laws of the State of Delaware, without
reference to the principles of conflict of laws thereof.
     12. Compliance with Laws. The issuance of this Option (and the Option
Shares upon exercise of this Option) pursuant to this Agreement will be subject
to, and will comply with, any applicable requirements of any federal and state
securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act of 1933, the Exchange Act and the respective
rules and regulations promulgated thereunder), rules of any exchange on which
the Common Stock is listed (including, without limitation, the rules and
regulations of the New York Stock Exchange), and any other law or regulation
applicable thereto. The Corporation will not be obligated to issue this Option
or any of the Option Shares pursuant to this Agreement if any such issuance
would violate any such requirements, and if issued will be deemed void ab
initio.
     13. Binding Agreement; Further Assurances. This Agreement will inure to the
benefit of, be binding upon, and be enforceable by the Corporation and its
successors and assigns. Each party hereto will do and perform (or will cause to
be done and performed) all such further acts and will execute and deliver all
such other agreements, certificates, instruments and documents as any party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.
     14. Counterparts; Headings. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original, but all of which
will constitute one and the same instrument. The titles and headings of the
various sections of this Agreement have been inserted for convenience of
reference only and will not be deemed to be a part of this Agreement.
     15. Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction will not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder will be enforceable to the fullest extent permitted by law.
     16. Beneficiary. The Optionee may designate the beneficiary or
beneficiaries to exercise this Option (or to receive any Option Shares issuable
hereunder) after the death of the Optionee. Such designation may be made by the
Optionee on the enclosed beneficiary designation form and (unless the Optionee
has waived such right) may be changed by the Optionee from time to time by
filing a new beneficiary designation form with the Committee. If

-5-



--------------------------------------------------------------------------------



 



the Optionee does not designate a beneficiary or if no designated
beneficiary(ies) survives the Optionee, the Optionee’s beneficiary will be the
legal representative of the Optionee’s estate.
     17. Tax Withholding. Neither the exercise of any Option under this
Agreement, nor the issuance of any Option Shares thereunder, will be permitted
or effected unless and until the Optionee (or the Optionee’s beneficiary(ies) or
legal representative) has made appropriate arrangements for the payment of any
amounts required to be withheld with respect thereto under all present or future
federal, state and local tax laws and regulations and other laws and
regulations. Unless the Optionee otherwise elects or is prohibited by law, if
and for so long as the Corporation maintains a cashless exercise program and the
Optionee exercises and sells Option Shares through such program, payment of such
amounts will be made by deducting such amounts from the proceeds of such sale.
     18. Terms of Employment. The Plan is a discretionary plan. The Optionee
hereby acknowledges that neither the Plan nor this Agreement forms part of his
terms of employment and nothing in the Plan may be construed as imposing on the
Corporation or any Subsidiary a contractual obligation to offer participation in
the Plan to any employee of the Corporation or any Subsidiary. The Corporation
or any Subsidiary is under no obligation to grant further Options to the
Optionee under the Plan. If the Optionee ceases to be an employee of the
Corporation or any Subsidiary for any reason, he shall not be entitled by way of
compensation for loss of office or otherwise howsoever to any sum or other
benefit to compensate him for the loss of any rights under this Agreement or the
Plan.
     19. Data Protection. By signing this Agreement, the Optionee consents to
the holding and processing of personal data provided by the Optionee to the
Corporation for all purposes necessary for the operation of the Plan. These
include, but are not limited to:
          19.1 Administering and maintaining Optionee records;
          19.2 Providing information to any registrars, brokers or third party
administrators of the Plan; and
          19.3 Providing information to future purchasers of the Corporation or
the business in which the Optionee works.

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Corporation has caused this agreement to be
executed by its duly authorized officer, and you have also executed this
Agreement and acknowledged receipt of other related materials including the Plan
prospectus, all as of the Grant Date.

            HESS CORPORATION

      /s/ John B. Hess       John B. Hess      Chairman of the Board     

-7-